               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:16-cr-00051-MR-WCM-2

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       MEMORANDUM OF
                                )                       DECISION AND ORDER
SAMUEL ZUNIGA MEDINA,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Verified Motion

for the Return of Seized or Stolen Money and Property. [Doc. 174].

I.    BACKGROUND

      On October 17, 2016, the Defendant pleaded guilty to conspiracy to

possess with intent to distribute methamphetamine.                    [Doc. 93].      The

Defendant entered into a plea agreement containing various waivers and

stipulations, including that “[w]ith regard to each and every asset listed in the

Bill of Indictment1 or seized in a related investigation or administrative, state,




1 The Bill of Indictment contained a Notice of Forfeiture, which stated that the Grand Jury
found probable cause that the $16,009 in U.S. Currency seized on March 1, 2016, from
the Defendant was subject to forfeiture. [Doc. 14 at 6-7].
or local action the defendant stipulates and agrees” to “its forfeiture . . . in a

separate administrative proceeding.” [Doc. 89 at ¶ 9].

      On September 16, 2019, the Defendant, proceeding pro se, filed a

Verified Motion for the Return of Seized or Stolen Money and Property. [Doc.

174]. The Defendant requests the return of the following items that he claims

were seized from him during his arrest on March 1, 2016: (1) $16,009 in U.S.

Currency that was found inside a laptop computer bag in the vehicle; (2)

$2,100 in U.S. Currency that was found in the Defendant’s pockets; (3) two

iPhones; and (4) a Patagonia jacket. [Doc. 176 at 1-2]. On September 26,

2019, the Government filed its Response in Opposition to Defendant’s

Verified Motion for the Return of Seized or Stolen Money and Property. [Doc.

176]. The Government claims that it only has possession of the $16,009 and

the $2,100. [Id. at 9-10].

II.   STANDARD OF REVIEW

      The Defendant does not cite any legal authority in his motion, but the

Court is obligated to construe a pro se complaint liberally, “however inartfully

pleaded[.]” Booker v. S.C. Dep't of Corr., 855 F.3d 533, 540 (4th Cir. 2017)

(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). As such, the Court

construes the Defendant’s motion as one pursuant to Rule 41(g) of the

Federal Rules of Criminal Procedure.


                                        2
         “Rule 41 may be utilized to commence a civil equitable proceeding to

recover seized property that the government has retained after the end of a

criminal case.” United States v. Soza, 599 F. App'x 69, 70 (4th Cir. 2015)

(citation and quotation omitted omitted). A motion under Rule 41 “is proper

only if the property is in the possession of the United States.” Id. Such a

motion “is properly denied if the defendant is not entitled to lawful possession

of the seized property, the property is contraband or subject to forfeiture or

the government's need for the property as evidence continues” or if the

“consented to [the property’s] forfeiture through his plea agreement.” Id.

(citation omitted).

III.     DISCUSSION

         A.   $16,009 in U.S. Currency

         The Defendant argues that there “was no forfeiture of any of the

aforementioned items of property[,]” including the $16,009 in U.S. Currency.

[Doc. 174 at 1]. A motion for return of property, however, will be denied if

the Defendant consented to the forfeiture of the property. Soza, 599 F. App’x

at 70.

         In the plea agreement, the Defendant consented to forfeiture of “each

and every asset listed in the Bill of Indictment.” [Doc. 89 at 3]. The Bill of

Indictment listed the $16,009 in U.S. Currency as “subject to forfeiture.”


                                        3
[Doc. 14 at 6-7]. Accordingly, the Defendant’s motion will be denied with

regard to the $16,009 in U.S. Currency because he consented to its

forfeiture. See Soza, 599 F. App’x at 70.

     B.    $2,100 in U.S. Currency

     The Defendant argues that [t]he government has no entitlement to

permanent detention of Defendant’s property,” including the $2,100 in U.S.

Currency seized from his person during his arrest. [Doc. 174 at 1].

     As noted in the Factual Basis, the $2,100 seized from the Defendant

during his arrest was in fact “buy money” used by a confidential informant to

purchase crystal methamphetamine from the Defendant.           As such, the

Defendant is not lawfully entitled to the return of those funds. See United

States v. Rodriguez, No. 1:06-cr-4, 2009 WL 3698408, at *2 (W.D.N.C. Nov.

2, 2009) (“the Government may retain property if . . . the defendant fails to

demonstrate that he is lawfully entitled to its return.”).   Therefore, the

Defendant’s motion will be denied with regard to the $2,100 seized from his

person during his arrest.

     C.    Two iPhones

     In response to the Defendant’s motion, the Government states that it

is not in possession of any iPhones that were seized from the Defendant, but




                                     4
that the Jackson County Sheriff’s Office is in possession of a single iPhone

that was seized from the car during the Defendant’s arrest. [Doc. 176 at 10].

     “[T]he government cannot be forced to return property that it never

possessed.” United States v. Puett, No. 1:08-cr-60, 2009 WL 5217059, at

*1 (W.D.N.C. Dec. 30, 2009). As there is no indication that the iPhones are

in the possession of federal authorities, the Defendant’s motion for their

return must be denied.      As noted by the Government, however, the

Defendant or his designee may seek the return of one iPhone from the

Jackson County Sheriff’s Office by providing proof of ownership of the

iPhone. [See Doc. 176 at 10].

     D.    Patagonia Jacket

     In response to the Defendant’s motion, the Government states that

neither it nor the Jackson County Sheriff’s Office has possession of a

Patagonia jacket that was seized from the Defendant. [Doc. 176 at 10]. As

noted above, “the federal government cannot be forced to return property

that it never possessed.” Puett, 2009 WL 5217059, at *1. Accordingly, the

Defendant’s motion will be denied with regard to the Patagonia jacket.




                                     5
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Defendant’s Verified Motion

for the Return of Seized or Stolen Money and Property [Doc. 174]. is

DENIED.

     IT IS SO ORDERED.
                         Signed: October 9, 2019




                                      6
